Citation Nr: 1431358	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  05-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to total disability due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alpha Vets Disability Advocates


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and Veteran's Spouse




ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1996 to January 1997 and June 2006 and September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied service connection for a sleep disorder.

The Veteran testified before the undersigned Veterans Law Judge in an October 2011 Video Board hearing.  The Board remanded the claim for service connection for sleep disorder in January 2012 for a VA examination, which was completed.  In January 2012, the Board remanded the service connection claim for a sleep disorder to seek clarification of the nexus opinion provided by the February 2012 VA examiner, and to provide notice to substantiate and adjudicate a claim for TDIU.  The Board finds that the addendum nexus opinion provided by a VA examiner in July 2013 is also inadequate for rating purposes, and thus the required development has not been completed, and this case must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for a sleep disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013)

In its June 2013 remand, the Board requested that the VA examiner who provided the February 2012 VA examination and opinion, or a suitable substitute, provide opinions concerning whether the Veteran's current sleep disorder, to include sleep apnea, 1) had its onset in service or is otherwise related to service, and 2) is caused or aggravated by a service-connected disability, to include his service-connected spine and feet disorders.  The VA examiner's July 2013 opinion was incomplete, and therefore, remand is required to correct certain deficiencies.

The Board finds that the VA examiner's opinions were also, in part, based on incorrect facts, and therefore, remand is necessary.  The July 2013 VA examiner stated that, "there is no documentation of [the] Veteran complaining of [a] foot condition causing sleep disturbance."  The Board finds, however, that the first evidence of record of sleep disturbance is a March 2005 VA treatment note, which indicates the Veteran reported difficulty sleeping for the past six months, some nightmares, and that pain in his feet kept him awake sometimes.  The VA examiner also noted that there was no evidence of a diagnosis or treatment of sleep apnea or a sleep disorder while in active duty or within one year of discharge from service.  A July 2006 service treatment record, during a period of active duty, however, indicates the Veteran's chief complaint was problems waking up and not being able to go back to sleep for two months.

The Board further notes that the Veteran appears to have been serving in the Army Reserve at the time of the March 2005 report of sleep disturbance.  It is unclear from the record whether the Veteran was on active duty for training (ACDUTRA) at the time the sleep disturbance symptoms originated, and therefore, remand is needed to develop for these personnel records.

Finally, the Veteran reported in a February 2012 VA examination that he underwent a sleep study at Tinker Air Force Base in 2011, and he was diagnosed with sleep apnea.  The Veteran reported sleep study and diagnosis of sleep apnea are not of record.

As the issue of entitlement to service connection for a sleep disorder could impact the Veteran's TDIU claim, appellate consideration of the issue of entitlement to a TDIU is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate sources in order to verify the specific dates of the Veteran's ACDUTRA from September 2004 to April 2005.  All verified dates of ACDUTRA and all responses received must be documented and associated with the claims file.

2. The AOJ should attempt to obtain the reported 2011 sleep study conducted at Tinker Air Force Base and associate it with the record.  

3. Then request an VA opinion to determine the etiology of any sleep disorder the Veteran may have.  All relevant medical records, including the service treatment records, should be made available to, and be reviewed by, the examiner.  If an examination of the Veteran is deemed necessary, such examination should be provided.  The examiner should provide the following opinions:

a. Whether it is at least as likely as not (probability of 50 percent or greater) that the sleep disorder at issue had its onset in active service or a period of ACDUTRA, or is otherwise related to service.

b. Whether it is at least as likely as not (probability of 50 percent or greater) that the sleep disorder at issue was caused by a service-connected disorder, to include the spine and feet disabilities.

c. Whether it is at least as likely as not (probability of 50 percent or greater) that the sleep disorder was aggravated beyond its natural progression by a service-connected disorder, to include the spine and feet disabilities.

If the examiner finds that the Veteran's sleep disorder is aggravated by a service-connected disability, he/she should indicate, to the extent possible, the degree of disability of the disorder before it was aggravated and its current degree of disability.  If the sleep disorder was not caused or aggravated by a service-connected disability, the examiner should state so and provide a rationale supported by the evidence of record.

A rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

The examiner should note and discuss the following, as it relates to any opinions provided:

i. Veteran's report in March 2005 VA treatment notes that Veteran had "difficulty sleeping for past 6 months, some nightmares.  No known stress, notes pain in feet keeps [him] awake sometimes."

ii. April 2005 VA treatment record showing Veteran was diagnosed with insomnia.

iii.  April 2005 VA treatment record showing Veteran reported nightly problems with nightmares for approximately the past 2 months and he could not get "good sleep."

iv. March 2010 VA treatment record showing insomnia is related to Veteran's depression/anxiety.

4. Thereafter, the issues on appeal, service connection for a sleep disorder and entitlement to a TDIU, should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



